Citation Nr: 1002497	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  07-02 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for the cause of death of 
the Veteran.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel






INTRODUCTION

The deceased Veteran served with the United States Air Force 
from December 1970 to August 1981.  The appellant is the 
Veteran's surviving spouse.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision by the 
above Department of Veterans Affairs (VA) Regional Office 
(RO).  

This case was previously remanded in October 2007 in order to 
schedule a Travel Board hearing; however, the appellant did 
not appear for the August 2008 hearing, and her hearing 
request was considered withdrawn.  38 C.F.R. § 20.704(d).  It 
was remanded again in November 2008 in order to obtain the 
Veteran's terminal medical records, and those records were 
obtained pursuant to the remand.  However, as acknowledged by 
the Board in the September 2009 remand, the Board erred by 
not requesting that a Statement of the Case (SOC) be issued 
regarding the inextricably intertwined accrued benefits claim 
and, consequently, another remand for issuance of the SOC was 
required.   

The record reflects that a SOC was issued in October 2009 on 
the issue of service connection for anemia as secondary to 
hypereosinophilia syndrome/ myeloproliferative disorder and 
for chronic lymphocytic leukemia, claimed as secondary to 
exposure to Agent Orange, for accrued benefits purposes.  
However, the appellant did not subsequently file a timely 
substantive appeal.  An appeal consists of a timely filed 
Notice of Disagreement in writing and, after a Statement of 
the Case has been furnished, a timely filed Substantive 
Appeal.  38 C.F.R. § 20.200.  Because the appellant's appeal 
of the accrued benefits issue has not been perfected, it is 
not before the Board and will not be adjudicated herein.      




FINDINGS OF FACT

1.  The Veteran died in September 2004.  The death 
certificate identified the immediate cause of the Veteran's 
death as acute leukemia, initially noted approximately one 
month prior to his death.  The other significant conditions 
identified as contributing to death, but not resulting in the 
underlying cause, were renal failure and respiratory failure.  

2.  The Veteran was not service connected for any disability 
during his lifetime.  

3.  A preponderance of the evidence is against a finding that 
the Veteran's leukemia is related to service, to include 
alleged herbicide exposure, or that leukemia was manifested 
to a compensable degree within one year after the Veteran's 
discharge from service.  

4.  A preponderance of the evidence is against a finding that 
the principal cause or a contributory cause of the Veteran's 
death was related to service.  



CONCLUSION OF LAW

The cause of the Veteran's death was not incurred or 
aggravated due to active military service, nor may it be so 
presumed.  38 U.S.C.A. §§ 1110, 1131, 1310, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.312 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2009).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In addition, the decision 
of the U.S. Court of Appeals for Veterans Claims (Court) in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a SOC or Supplemental SOC (SSOC).  Moreover, 
where there is an uncured timing defect in the notice, 
subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of 
the claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 
2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In correspondence dated in September 2005, which was prior to 
the initial denial of the appellant's claim, the RO explained 
what the evidence must show to establish entitlement to 
dependency and indemnity compensation (DIC) benefits and 
described the type of information and evidence that the 
appellant needed to provide in support of her claim.  The RO 
further explained to the appellant what evidence VA was 
responsible for obtaining or would assist in obtaining on her 
behalf in support of her claim.  Although the RO did not 
address the element of effective date as required by Dingess, 
the denial of the appellant's claim for reasons explained 
below renders the absence of notice with respect to that 
element moot.    

During the course of this appeal, the Court of Appeals for 
Veterans Claims held that, for a DIC claim, VCAA notice must 
further include (1) a statement of the conditions, if any, 
for which a Veteran was service-connected at the time of his 
or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352 
(2007).

In the present case, the Board notes that the appellant was 
provided with adequate notice with respect to the second and 
third Hupp notice elements by virtue of the September 2005 
VCAA notice letter.  Indeed, the RO wrote that VA needed 
evidence showing that the Veteran died in service or medical 
evidence showing that the Veteran's service-connected 
disabilities caused or contributed to his death.  The RO also 
advised the appellant to provide medical evidence that would 
show a reasonable probability that the condition which 
contributed to the Veteran's death was caused by injury or 
disease that began in service.  Although the appellant was 
not provided with proper notice of the first Hupp element in 
the September 2005 VCAA notice letter, there is no error 
because the Veteran was not service-connected for any 
conditions at the time of his death.  The appellant alleges 
that the Veteran's leukemia was related to service and has 
demonstrated actual knowledge that he was not service-
connected for the disability at the time of his death.  See 
March 2006 Notice of Disagreement; see also May 2007 VA Form 
9. 

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, 
to be determined on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  In this case, neither the 
appellant nor her representative has alleged any prejudicial 
or harmful error in VCAA notice. 

Also, the appellant has been provided with a copy of the 
above rating decision, the November 2006 SOC, and the May 
2009 and October 2009 SSOCs, which included a discussion of 
the facts of the claim, pertinent laws and regulations, 
notification of the basis of the decision, and a summary of 
the evidence considered to reach the decision.  

In view of the foregoing, the Board concludes that VA's duty 
to notify has been met, and there is no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.  

In regard to VA's statutory duty to assist, treatment records 
identified as relevant to the appellant's claim have been 
obtained, to include the Veteran's terminal records, and are 
associated with the claims folder.  Furthermore, the 
Veteran's service treatment records (STRs) are included in 
the claims folder.

The Board notes that no medical opinion has been obtained 
with respect to the appellant's claim.  However, the evidence 
reveals that the Veteran did not have leukemia during 
service, did not manifest leukemia within one year of 
discharge, and did not have the type of leukemia that is 
presumed associated with herbicide exposure under 38 C.F.R. 
§ 3.309(e).  The evidence also does not reflect a nexus 

between service and the Veteran's leukemia.  Further, there 
is no evidence of record confirming that the Veteran was 
exposed to herbicide agents during service.  Thus, in view of 
the foregoing, the Board concludes that a remand for an 
opinion is not necessary to decide the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).

In this regard, the Board has further considered the request 
of the appellant's representative that the Board obtain an 
independent medical expert (IME) opinion to determine whether 
the Veteran's leukemia is distinguishable or 
indistinguishable from chronic lymphocytic leukemia listed in 
38 C.F.R. § 3.309.  See September 2008 Appellant's Brief.  A 
claimant or his representative can request that the Board 
obtain an IME opinion, and the request will be granted upon a 
showing of good cause, such as the identification of a 
complex or controversial medical or legal issue involved in 
the appeal that warrants obtaining such an opinion. 38 C.F.R. 
§ 20.902.  However, after careful consideration of the 
argument advanced by the appellant's representative, the 
Board concludes that referring this case for an IME opinion 
is not warranted because the appellant has not shown good 
cause that a complex or controversial medical or legal issue 
is involved in this appeal.  As will be explained in greater 
detail below, the medical evidence conclusively and 
consistently establishes that the cause of the Veteran's 
death was acute leukemia.  There is no evidence to the 
contrary of record.  The Board's own review of the record 
does not disclose that there is a complex or controversial 
medical or legal issue in this case to warrant referral for 
an IME opinion.  38 C.F.R. § 20.901(d).

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the appellant in developing the facts 
pertinent to the claim adjudicated herein.  The Board further 
finds that there has been substantial compliance with our 
prior remands.  Stegall v. West, 11 Vet. App. 268 (1998); 
D'Aries v. Peake, 22 Vet. App. 97 (2008).  Accordingly, the 
Board will proceed with appellate review.  

II.  Facts and Analysis 

The appellant contends that the Veteran developed leukemia as 
a result of exposure to herbicide agents in service and that 
leukemia caused his death.  Dependency and indemnity 
compensation is payable to the surviving spouse of a veteran 
if the veteran died from a service-connected disability.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.5.  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly autopsy reports.  38 C.F.R. 
§ 3.312(a).

The service connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).    

In order to establish service connection for the cause of 
death, there must be (1) evidence of death; (2) evidence of 
in-service incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and death.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

In the present case, the evidence of record confirms the 
occurrence of the Veteran's death.  Indeed, the death 
certificate notes that the Veteran died in September 2004 of 
acute leukemia.  The death certificate notes that acute 
leukemia had its onset approximately one month prior to his 
death.  The other significant conditions contributing to 
death, but not resulting in the underlying cause, as listed 
on the death certificate, were renal failure and respiratory 
failure.  

In regard to evidence of in-service incurrence or aggravation 
of a disease or injury, the Board initially notes that the 
Veteran was not service-connected for any disability during 
his lifetime.  The appellant seeks DIC benefits for a 
condition not yet service connected.  As noted above, she 
asserts that the Veteran developed leukemia as a result of 
exposure to herbicide agents in service, which ultimately 
caused his death.     

In order to establish presumptive service connection for a 
disease associated with exposure to certain herbicide agents, 
the following must be shown:  (1) that the Veteran served in 
the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975; (2) that he 
suffered from a disease associated with exposure to certain 
herbicide agents enumerated under 38 C.F.R. § 3.309(e); and 
(3) that the disease process manifested to a degree of 
10 percent or more within the specified time period 
prescribed in section 3.307(a)(6)(ii).  38 U.S.C.A. § 1116; 
38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

In the present case, there is no evidence that the Veteran 
had service in the Republic of Vietnam.  See Form 3101, 
response from National Personnel Records Center (NPRC), dated 
September 2003.  However, the appellant does not say that the 
Veteran had service in Vietnam.  Rather, she asserts that the 
Veteran was exposed to Agent Orange while working at a 
storage facility in Biloxi, Mississippi, and that his duties 
included processing leaking barrels of Agent Orange.  
Notably, the Veteran similarly reported exposure to Agent 
Orange while stationed in Mississippi during the course of 
filing a service connection claim during his lifetime.  
However, aside from the lay assertions above, there is no 
evidence of record to confirm the Veteran's reported exposure 
to herbicide agents during service.    

Also, the Veteran's death certificate and terminal treatment 
records show that he was not diagnosed with any type of 
cancer that has been enumerated under 38 C.F.R. § 3.309(e) as 
associated with herbicide exposure.  Instead, he was 
diagnosed with acute myeloid or myelogenous leukemia in the 
days prior to his death.  It was also noted in terminal 
records that the Veteran had a history of hyper-eosinophilia 
syndrome with myeloproliferative disorder.  None of the 
identified disabilities is enumerated in the regulations as 
associated with herbicide exposure. 

Thus, because there is no independent evidence of exposure to 
herbicide agents in service and the Veteran did not have an 
enumerated disease associated with herbicide exposure at the 
time of his death, the preponderance of the evidence is 
against a finding that service connection for the Veteran's 
leukemia is warranted on a presumptive basis under 38 C.F.R. 
§§ 3.307(a)(6) and 3.309(e).  

Nonetheless, service connection for leukemia on a direct 
basis, under 38 C.F.R. § 3.303, or on a presumptive basis as 
a chronic disease, under 38 C.F.R. §§ 3.307(a)(3) and 
3.309(a), may otherwise be warranted.  The United States 
Court of Appeals for the Federal Circuit has held that, when 
a claimed disorder is not included as a presumptive disorder, 
direct service connection may nevertheless be established by 
evidence demonstrating that the disease was in fact 
"incurred" during service.  Combee v. Brown, 34 F.3d 1039, 
1042 (Fed. Cir. 1994).

The Board has also considered whether the cause of the 
Veteran's death, acute leukemia, was otherwise related to his 
period of active military service or whether leukemia 
manifested to a compensable degree within one year after 
discharge from active service.  However, the STRs are devoid 
of any symptoms, findings, or treatment for leukemia (or any 
other cancer).  In addition, the first evidence of leukemia 
is shown many years after separation from active military 
service and the evidence of record does not establish that 
leukemia is related in any way to the Veteran's period of 
active military service. 

The Board further recognizes that the appellant and her 
representative have asserted that the cause of the Veteran's 
death, leukemia, was due to his exposure to herbicide agents 
during active military service.  However, she and her 
representative are laypersons and are not shown to have the 
requisite medical expertise to render a competent diagnosis 
or medical opinion regarding the cause death in this 
particular case.  See Grottveit v. Brown, 5 Vet. App. 91 
(1993).  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  As explained above, the competent medical evidence 
of record weighs against a finding that the cause of the 
Veteran's death is related to a disability incurred or 
aggravated during active military service.  The Board affords 
this evidence more probative value than the appellant's and 
her representative's unsupported lay assertions in resolving 
the medical question of whether the cause of death was 
related to service.  

In summary, the competent and probative evidence of record 
does not show that the Veteran's death was related in any way 
to related to his period of active military service or was 
manifested to a compensable degree during the first year 
after his separation from service.  

The Board acknowledges the Veteran's 101/2 years of honorable 
service to the Nation in the United States Air Force, for 
which he received numerous awards and decorations.  However, 
based upon the reasons and bases set forth above, the Board 
finds the evidence is against the claim for service 
connection for the cause of death of the Veteran, and the 
benefit-of-the-doubt doctrine is not for application.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).




ORDER

Entitlement to service connection for the cause of death of 
the Veteran is denied.  



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


